GIERKE, Judge
(dissenting):
I agree with the lead opinion that the evidence is insufficient to prove actual force. I disagree with the majority’s holding that the evidence is sufficient to prove constructive force. The third element of rape, “[tjhat the act of sexual intercourse was done by force and without her consent,” para. 45b(l)(c), Part IV, Manual for Courts-Martial, United States, 1984, is a compound element. Its two sub-elements, force and lack of consent, are not the same, although evidence proving force usually will prove lack of consent. In this case I find the record devoid of evidence of force, actual or constructive, and devoid of evidence that PVT I manifested her lack of consent.
I. The Evidence
Private I testified that she reported for duty as a “KP” shortly before noon on October 27, 1988. Appellant “was in charge of all the” KPs. PVT I did not know and had not worked for appellant previously. While the other KP supervisor “wasn’t very nice” and “yelled a lot,” appellant was “bubbly.” PVT I found appellant “weird and creepy” because “[h]e was just too friendly.” He smiled a lot and asked PVT I “personal questions, where [she] was from, [her] MOS, did [she] like it there, what [she] did____”
Late in the day, but before dark, appellant ordered PVT I to clean a storage closet. About 10 minutes later she asked a *438friend, Private Tart, to check on her periodically because she was afraid as she didn’t think she should be there alone. PVT I told Tart that appellant “scared” her “and that he was weird.”
PVT I began “cleaning the walls with water and trying to get the dirt off.” Appellant returned after about 10 minutes and asked what they were using to clean the walls. PVT I responded that it was “just water.” Appellant told PVT I “to follow him to get some pine oil.” PVT I followed appellant to a closet in the dining hall, but they found no pine oil there.
Appellant then told PVT I “[t]o follow him” outside. PVT I “walked behind” appellant to an outside storage shed. Appellant opened the door of the shed and motioned PVT I to go inside. Appellant entered the shed, which was unlighted, and “closed the door.” PVT I testified that she said nothing about the darkness and just “felt around” for the pine oil because she “was afraid.” Appellant asked PVT I where she was, but PVT I did not reply. Appellant “reached for” PVT I, turned her around, pulled her toward him, and kissed her. PVT I did nothing and said nothing. Asked why she did nothing, she responded, “I was afraid.” Asked what she was “afraid of,” she responded, “He would hurt me.”
Appellant then “took his pants down” and placed PVT I’s hand “on his penis.” Then appellant told PVT I “to take [her] pants down.” PVT I testified that she unbuttoned only the two top buttons, thinking that appellant would be unable “to get them down” and “he would stop.” PVT I said that she did not “think about running or screaming,” because appellant “was in front of the door.” PVT I explained, “I didn’t want to get hurt. I just wanted to get out of there alive.”
Appellant finished unbuttoning PVT I’s pants and attempted to have intercourse, but he was unable because “[h]e was too fat.” Appellant then told PVT I “to turn around and bend over”; she complied. Appellant then had intercourse with PVT I, “roughly” fondling PVT I’s breast during the intercourse. After a period of time that “seemed like forever,” PVT I said, “Someone may come” and pulled away. Appellant immediately stopped, “checked” outside the door, and let PVT I leave. PVT I returned to the dining hall. A short time later appellant told her that he “hoped” that she would not tell anyone because they both could “get in trouble” and that “the next time” she had KP they could “do it again.”
On cross-examination, PVT I admitted that she was sexually experienced and had told another man “no” when she did not want to have sex. She stated that appellant never threatened her or coerced her. She said nothing to appellant when he began his advances, but she “stiffened up and actions speak louder than words.” She testified that she did nothing to fight off appellant because she “was scared” of what “would happen if” she resisted.
PVT Tart, who was working with PVT I at the time appellant told her to follow him to get pine oil, additionally noted the following about appellant: 1) “KP [kitchen police] sergeants” were not “nearly as strict as [the] drill instructors”; 2) appellant seemed more “laid back” than the other sergeants; 3) appellant had “always been friendly” that day; and 4) when he approached PVT I to have her follow him, he spoke in a “friendly” tone and “never raised” his voice.
II. Constructive Force
The lead opinion holds that PVT I’s “passive acquiescence” was “prompted by the unique situation of dominance and control” created by her military relationship with appellant which justifies a finding of constructive force. 35 MJ at 436, I disagree with this holding, because there is no evidence that their military relationship was operative in PVT I’s decision to allow appellant to have sexual intercourse with her.
This Court has extended application of the constructive-force doctrine to rape cases involving military relationships, but only when the accused sufficiently exploited the military relationship itself to exert a *439psychologically intimidating presence that could imply a threat of death or bodily harm. See United States v. Bradley, 28 MJ 197 (CMA 1989) (drill sergeant of the victim’s husband confronted the victim in a secluded trailer, threatened to take disciplinary action against the victim’s boyfriend if she did not have sex with him, alternated a loud and demanding voice with reasonable civilian conversation, and employed language directly exploiting his status as a drill instructor); United States v. Hicks, 24 MJ 3 (CMA) (section leader of the victim’s boyfriend first met and confronted the victim in area that was unfamiliar to her; created a coercive atmosphere by threatening to report her boyfriend; spoke in a commanding, authoritative voice; and indicated an intent to use whatever force was necessary to have sexual intercourse with the victim), cert. denied, 484 U.S. 827, 108 S.Ct. 95, 98 L.Ed.2d 55 (1987).
Likewise, the concept of constructive force has been applied to rape cases involving parent-child relationships, but only where the evidence clearly indicated that the relationship itself was an operative fact. As we have said:
To recognize that a parent or authority figure can exert a moral, psychological, or intellectual force over a child is merely to recognize the obvious. It is equally obvious, however, that all children do not invariably acquiesce to parental will. The questions thus remain: Was the child forced? and, Did the child consent? “Compulsion of parental command” never becomes an alternate test. If operative, however, it may establish that the child was forced and that consent was lacking.
United States v. Palmer, 33 MJ 7, 10 (CMA 1991) (footnote omitted). See United States v. Rhea, 33 MJ 413, 425 (CMA 1991) (case remanded to determine “whether the ‘subtle and psychological’ effects of” the accused’s relationship with his stepdaughter during her later teenage years were adequate “to constitute ‘constructive force’ ” necessary to prove rape).
These cases clearly indicate that proof of the effect of appellant’s duty relationship with PVT I, not just the fact that it existed, is necessary to prove constructive force. In the instant case, a military relationship existed between appellant and PVT I, but no evidence was presented indicating that this relationship was operative in PVT I’s “passive acquiescence” to sexual intercourse with appellant or that appellant exploited his status as her supervisor to make her have sex with him. While PVT I was ordered to accompany appellant to the shed ostensibly to get pine oil, PVT I never testified or implied that she later submitted to sexual intercourse under compulsion of military command, and she never indicated that appellant’s rank played a role in her fear of death at the time. By PVT I’s own admission, appellant never threatened or coerced her, and never placed her “under duress.” I cannot join the majority because I believe that a finding of constructive force is unsupported by the record in this case and unwarranted by our prior decisions.
III. Lack of Consent
Private I was an 18-year-old female soldier-trainee, who was in full command of her mental and physical faculties, had a sexual history apart from this incident, and understood that saying “no” could have a chilling effect upon a sexually aggressive man. Yet, PVT I never communicated a refusal to engage in sexual activity with appellant. She passively acquiesced to both foreplay and sexual intercourse with appellant without so much as a verbal complaint, whimper, gesture, or affirmative evasive action. She never cried, struggled or protested while in appellant’s presence. Whatever signal she may have thought she provided by the stiffening of her body when appellant first kissed her became lost once PVT I actually began cooperating in foreplay without complaint or evasion by allowing appellant to place and move her hand on his penis, by starting to unbutton her trousers, and by turning around and bending over upon appellant’s request after she knew he was attempting to have sexual intercourse with her.
*440Unlike other sexual offenses or violent crimes, rape requires proof of lack of consent as an element of that crime; consent is not merely an affirmative defense.* Proof of lack of consent in a rape charge requires “more than mere lack of acquiescence” where resistance would not “have been futile” or is not “overcome by threats of death or great bodily harm.” Para. 45c(l)(b), Part IV, Manual, supra. If “more than mere lack of acquiescence” is required, then certainly mere “passive acquiescence” to sexual intercourse cannot, by itself, prove lack of consent.
The lead opinion holds that PVT I’s consent could not be inferred because her belief that any resistance would be futile was a reasonable one. But how so? A rape victim’s fear must stem from some articulable, calculated conduct of her attacker. As we stated in Bradley:
The prosecution cannot convict a person of rape simply on the basis that the victim genuinely believed resistance would be futile. Additionally, it must show the conduct of the accused and other circumstances which would lead a reasonable person to reach the same conclusion. Such an honest and reasonable belief by the victim eliminates the requirement of showing physical force beyond that required for penetration. It does not eliminate the requirement of showing the express or implied use of constructive force in the first instance.
28 MJ at 201 n. 2 (citations omitted). The record simply lacks any evidence that appellant’s conduct preceding intercourse was reasonably calculated to give rise to a fear on PVT I’s part to the extent she would be unable to resist sexual intercourse with him.
Appellant supervised PVT I on the day of the incident, but he had no prior or ongoing supervisory relationship with PVT I and never spoke to her in a domineering manner. The evidence does not indicate, and PVT I did not articulate, any valid reason or any particular thing that the “friendly” but “weird and creepy” appellant did that made her so afraid that she could say or do nothing to attempt to stop appellant’s sexual advances. Although appellant had just met PVT I that day, he was certainly no stranger who confronted PVT I for the first time in the shed. The Government offered no evidence of any past experience that could indicate that PVT I had reason to fear appellant would kill or beat her if she told him to cease and desist.
Private I’s claimed fear of appellant began when she was ordered to clean the storage room, while she still thought he was a “nice guy.” PVT I testified that appellant changed from a “nice guy” to someone frightening in the storage shed, but she could not describe what frightened her. Absent any evidence of intimidating conduct, PVT I had no reason to believe that appellant’s sexual advances made him into a dangerous man who could be set off by any hint of resistance. Moreover, appellant did nothing indicating that he intended to forcibly overcome PVT I’s will to resist. In fact, appellant’s actions were totally inconsistent with a man bent on having sexual intercourse by force; he stopped having sexual intercourse immediately and without protest once PVT I made her first affirmative attempt to have him stop.
The “isolation and fear” that the lead opinion claims appellant created by his size and his order for PVT I to go with him to a small, dark, isolated shed where she was “confined” is not supported by the record. The evidence clearly indicates that PVT I had an unexplained fear of appellant prior to being told to follow him to the shed. Moreover, appellant’s order to follow him could not have been calculated to increase PVT I’s fears, and it should not have. The *441evidence does not indicate that PVT I ever expressed her fears to appellant in any way or show that appellant did any more than lead PVT I to believe she was going to the shed to obtain cleanser after they could not find any in the broom closet. Where a victim does not manifest her lack of consent by word or deed, she “cannot simply say, T was scared,’ and thus transform an apparent consent into a legal non-consent.” Farrar v. United States, 275 F.2d 868, 876 (DC Cir.1960).
Furthermore, there was nothing intrinsic about the isolation of the shed or appellant’s size that would make a reasonable woman fear for her life. The supply shed was not in an area totally unfamiliar to PVT I. It was located adjacent to a loading bay connected to the dining facility where PVT I had been working and could not be locked from the inside. Appellant’s order to have PVT I follow him to the shed did nothing to create the impression that he was a person who would use whatever force was necessary to have sex with PVT I. Absent any threats, coercion, use of weapons, or intimidating behavior preceding the intercourse, the fact that appellant was larger than PVT I and that the shed right outside of her work area was small and dark could not possibly cause a reasonable woman to consider any resistance to be futile. Men are usually larger than women. People rarely engage in sexual intercourse in well-lit rooms with witnesses. Unwanted sexual advances from a non-stranger (even a military superior), untainted by any threats, coercion, or force, should evoke more of a negative response than mere passive acquiescence.
Never before has this Court affirmed a rape conviction where an adult female in full possession of her mental and physical faculties has been so “passive” in allowing foreplay and sexual intercourse in the absence of any force or threat of force. See, e.g., United States v. Bonano-Torres, 31 MJ 175 (CMA 1990) (reversal of rape conviction upheld where specialist victim permitted her sergeant co-worker to have sexual intercourse with her to stop his persistent harassment to do so). Cf United States v. Bradley, supra (victim’s lack of consent exhibited through crying, begging, pleas to stop and minor physical resistance).
Sexual intercourse between adults is not an inherently criminal act. Although rape is a general-intent crime, it nevertheless requires proof that the accused intended to have sexual intercourse without the woman’s consent. As part of proving the requisite mens rea, the prosecution must show that the perpetrator was placed on reasonable notice that his behavior was criminal. Cf. Connally v. General Construction Co., 269 U.S. 385, 393, 395, 46 S.Ct. 126, 128, 129, 70 L.Ed. 322 (1926) (A criminal statute must not be so vague that an ordinary person cannot distinguish between criminal and innocent behavior. If “application of the law depends ... upon the probably varying impression of juries as to whether given areas are or are not to be included within” the statute, “[t]he constitutional guaranty of due process cannot be allowed to rest upon a support so equivocal.”) In a rape prosecution, proof of the mens rea occurs by proving actual or constructive force or proving that the victim made “her lack of consent reasonably manifest.” Para. 45c(l)(b).
In the instant case, appellant realized that his acts were criminal, but only as they related to a violation of a lawful general order (fraternization), not rape. Appellant is obviously no saint, and his behavior constituted a gross breach of the standard of conduct expected of a noncommissioned officer. However, a distinction must be made between deplorable conduct based on sexual fraternization and conduct constituting rape. The lead opinion blurs this distinction by holding that appellant’s conduct in making unhindered sexual advances towards PVT I leading to sexual intercourse makes him a rapist solely because he was PVT I’s supervisor. I cannot join in such a holding. Accordingly, I must dissent.

The lead opinion, 35 MJ at 435, cites United States v. McFarlin, 19 MJ 790 (ACMR), pet. denied, 20 MJ 314 (CMA 1985), for the proposition that lack of consent could be found in the "passive acquiescence prompted by appellant’s superior rank and position." Id. at 794. However, McFarlin was not a rape case and involved a question whether honest and reasonable mistake of fact was raised by the evidence.